DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 04/13/2022.
Claims 1, 4-9, and 12-17 have been amended; new claims 18-19 have been added.
Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/28/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
Claim Interpretation:
	The amended claims have overcome the claim interpretation, and the claim interpretation has been withdrawn.


35 U.S.C. § 112:
	The amended claims have overcome the 112(b) rejections, and the 112(b) rejections have been withdrawn.

35 U.S.C. § 103:
	The applicant’s arguments have been fully considered but are not persuasive.
	Antonopoulos, the primary reference, discloses a block validation process associated with a blockchain network. The nodes of the blockchain network validate the transactions in the block and the block itself based on the block-level validation criteria. If each of the transactions in the block and the block comply with the validation criteria, the block is broadcast to one or more nodes. All transactions within the block are validated using the same transaction checklist as the validation of received transactions for the block.
	Dillenberger, the secondary reference, discloses dividing the plurality of transactions for the new block into two or more sets that can be processed by two or more processors in parallel. 
	The applicant contends that Dillenbeger discloses a mining process, which is different from the claimed block validation process. One of ordinary skill in the art knows that adding a block in a blockchain requires the steps of receiving transactions, validating the transactions, creating the block with the transactions, validating the created block, and appending/including the validated block to the blockchain. Dillenbeger discloses a general process that can add a block in a blockchain. Dillenbeger describes that the received transactions for a block are divided into a set of two or more independent tasks which can be executed in parallel by two or more processors, and that the results from each of the independent tasks associated with different sets of transactions are added as a new block on the blockchain (see Figs. 3-4; paragraphs [0035]-[0037]; and paragraphs [0042]-[0043]). The independent tasks could be any actions, such as verifying the transactions, creating a new block, and/or validating the new block, which is necessary for adding the block in the blockchain. Dillenberger discloses a parallelism that results in much faster processing of blockchain transactions (see paragraph [0038]). One of ordinary skill in the art would have been motivated to use the same parallelism to reduce the processing time when the plurality of transactions need to be processed or validated on a blockchain network.
	The applicant further contends that Dillenbeger teaches to divide up the transactions when creating a new block in the blockchain, then to execute the transactions in parallel. The examiner wants to point out that Dillenbeger discloses constructing a directed acyclic graph (DAG) before the transactions are divided and processed in parallel. The transactions need to be checked one by one to determine the dependency between a transaction input and another transaction output (see paragraph [0004]). One of ordinary in the art knows that an input of a transaction needs to be related with an unspent transaction output (UXTO). Dillenbeger does disclose creating a DAG to identify each transaction’s input with another transaction’s output serially before the transactions are divided to different sets for processing in parallel. Furthermore, Antonopoulos discloses determining each unspent transaction output referenced as an input in each of the plurality of transactions is unique as well. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DILLENBERGER in the Antonopoulos system. Moreover, in order to shorten the verification time of transactions, one of ordinary skill in the art would have been motivated to process/verify the transactions by two or more parallel processors, which will significantly improve the processing of blockchain transactions and decrease the processing time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1).
Claims 1, 9, and 17:
Antonopoulos discloses the following:
a.	a computing device within a network of nodes implementing a blockchain, configured to validate a block conforming to a blockchain protocol, the block containing a plurality of transactions. (See page xvii-xviii, “bitcoin, The name of the currency unit [the coin], the network and the software. block, A grouping of transactions, marked with a timestamp, and a fingerprint of the previous block. The block header is hashed to find a proof-of-work, thereby validating the transactions. Valid blocks are added to the main blockchain by network consensus. Blockchain, A list of validated blocks, each linking to its predecessor all the way to the genesis block ... network, A peer-to-peer network that propagates transactions and blocks to every bitcoin node on the network”; page 139, “[t]he term ‘bitcoin network’ refers to the collection of nodes running the bitcoin P2P protocol. In addition to the bitcoin P2P protocol, there are other protocols such as Stratum, which are used for mining and lightweight or mobile wallets. These additional protocols are provided by gateway routing servers that access the bitcoin network using the bitcoin P2P protocol and then extend that network to nodes running other protocols”; and pages 201-202, “[a]s the newly solved block moves across the network, each node performs a series of tests to validate it before propagating it to its peers…. When a node receives a new block, it will validate the block by checking it against a long list of criteria that must all be met; otherwise the block is rejected.”)
b.	determining that the block complies with block-level validation criteria. (See pages 201-202, “[t]he third step in bitcoin’s consensus mechanism is independent validation of each new block by every node on the network. As the newly solved block moves across the network, each node performs a series of tests to validate it before propagating it to its peers…. When a node receives a new block, it will validate the block by checking it against a long list of criteria that must all be met; otherwise the block is rejected.”)
c.	determining, serially, that each unspent transaction output referenced as an input in each of the plurality of transactions is unique. (See pages 182-183, “[h]owever, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them…. For each input, if the referenced output exists in any other transaction in the pool, reject this transaction…. For each input, the referenced output must exist and cannot already be spent,” and page 202, “[a]ll transactions within the block are valid using the transaction checklist discussed in ‘Independent Verification of Transactions’ on page 182.” )
d.	verifying that each transaction in the plurality of transactions complies with transaction-level validation criteria. (See pages 182-183 and page 202, “[a]ll transactions within the block are valid using the transaction checklist discussed in ‘Independent Verification of Transactions’ on page 182.”)
e.	as a result of each transaction complying with transaction-level validation criteria and the block complying with the block-level validation criteria, forwarding the block to one or more peer nodes in the network. (See page 140, “[a]ll nodes validate and propagate transactions and blocks, and discover and maintain connections to peers,” and pages 201-202, “[t]hey receive, validate and then propagate the new block. As the block ripples out across the network, each node adds it to its own copy of the blockchain, extending it to a new height of 277,316 blocks…. As the newly solved block moves across the network, each node performs a series of tests to validate it before propagating it to its peers. This ensures that only valid blocks are propagated on the network…. When a node receives a new block, it will validate the block by checking it against a long list of criteria that must all be met; otherwise the block is rejected…. All transactions within the block are valid using the transaction checklist discussed in ‘Independent Verification of Transactions’ on page 182.”)
Antonopoulos does not disclose based on that determination: allocating each transaction in the plurality of transactions to one of two or more parallel processors, and verifying, in parallel, by the two or more parallel processors, that the transactions in the plurality of transactions.
However, DILLENBERGER discloses the following:
a.	based on determination, allocating each transaction in the plurality of transactions to one of two or more parallel processors, and processing, in parallel, by the two or more parallel processors, that the transactions in the plurality of transactions. (See Figs. 2-4; paragraphs [0034]-[0038], “[a] directed acyclic graph [DAG] 330 is constructed 366 based on inter-dependencies among the plurality transactions in the new block 318 of blockchain 310. The inter-dependencies include identifying the dependencies among inputs and outputs of one or more of the transactions…. The logic 342 is used to divide the plurality of transactions for the new block 318 into a set of two or more independent tasks. These independent tasks are identified based on the DAG 330, 364. The independent tasks are identified to be capable of execution in parallel. The independent tasks that are identified are scheduled 344 to run substantially in parallel across processors 1-N 346. This parallelism can be accomplished as separate tasks, threads or using separate processors or processing cores or separate parallel computer systems”; paragraph [0039], “[a] computing node receives a request from a user or entity. The computing node is one of multiple computing nodes in a system using a blockchain protocol to share a data file including transactions and blocks”; and paragraphs [0041]-[0043].)
b.	a computer/node comprising one or more processors or processing units, network adapter/interface, and program modules to perform particular tasks. (See Fig. 3; Fig. 5; paragraph [0037]; and paragraphs [0047]-[0056].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DILLENBERGER in the Antonopoulos system. Moreover, in order to shorten the verification time of transactions, one of ordinary skill in the art would have been motivated to process/verify the transactions by two or more parallel processors, which will significantly improve the processing of blockchain transactions and decrease the processing time.

Claims 2 and 10:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses wherein the transaction-level validation criteria comprise transaction characteristics prescribed by the blockchain protocol, and wherein each transaction must have the transaction characteristics to be deemed valid. (See pages 182-183 and pages 201-202.)

Claims 3 and 11:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses wherein the block-level validation criteria comprise block characteristics prescribed by the blockchain protocol, and wherein each block must have the block characteristics to be deemed valid. (See pages 201-202.)

Claims 4 and 12:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
DILLENBERGER further discloses wherein allocating each transaction in the plurality of transactions to the one of two or more parallel processors comprises allocating each transaction using a random allocation scheme or a deterministic allocation scheme. (See Figs. 3-4; paragraphs [0034]-[0038]; and paragraphs [0041]-[0043].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of DILLENBERGER in the Antonopoulos system. Moreover, in order to shorten the verification time of transactions, one of ordinary skill in the art would have been motivated to allocate the transactions to two or more parallel processors based on an allocation scheme and process the transactions in parallel, which will significantly improve the processing of blockchain transactions and decrease the processing time.

Claims 8 and 16:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses wherein determining, serially, that each unspent transaction output referenced as the input in each of the plurality of transactions is unique comprises determining that each unspent transaction output only appears once as an input in the plurality of transactions. (See pages 182-183 and page 202.)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1), and further in view of CHAN et al. (US 20180089641 A1).
Claims 5 and 13:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses allocating transactions based on ages of the UTXOs referenced as the inputs and other criteria. (See pages 184-185.)
DILLENBERGER further discloses wherein allocating each transaction in the plurality of transactions to one of two or more parallel processors comprises allocating each transaction using a deterministic allocation scheme. (See Figs. 3-4; paragraphs [0034]-[0038]; and paragraphs [0041]-[0043].)
Neither Antonopoulos nor DILLENBERGER explicitly discloses allocating the transactions using a first-come first-serve algorithm.
However, CHEN discloses allocating the transactions using a first-come first-serve algorithm. (See paragraph [0073] and paragraph [0141].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos and DILLENBERGER by the CHAN disclosure. One of ordinary skill in the art would have been motivated to allocate the transactions based on a first-come first-service algorithm, so that the transactions can be processed based on the receiving time.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1), and further in view of Faibish et al. (US 7672981 B1).
Claims 6 and 14:
Antonopoulos in view of DILLENBERGER discloses the limitations shown above.
Antonopoulos further discloses allocating transactions based on fees, ages of the UTXOs referenced as the inputs and/or other criteria. (See page 28 and pages 184-185.)
DILLENBERGER further discloses wherein allocating each transaction in the plurality of transactions to the one of two or more parallel processors comprises allocating the transactions using a deterministic allocation scheme. (See Figs. 3-4; paragraphs [0034]-[0038]; and paragraphs [0041]-[0043].)
Neither Antonopoulos nor DILLENBERGER explicitly discloses wherein allocating the transactions comprises determining a processing cost associated with each transaction and allocating the transactions to load balance the processing cost among the two or more parallel processors.
However, Faibish discloses allocating the tasks by determining a processing cost associated with each task and allocating the tasks to load balance the processing cost among the two or more parallel processors. (See col. 6, line 50 – col. 7, line 5.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos and DILLENBERGER by the Faibish disclosure. One of ordinary skill in the art would have been motivated to allocate the transactions based on the processing cost associated with each transaction, and to distribute the transactions to balance the processing cost, so that the transactions can be distributed and processed evenly among the processors.

Claims 7, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of DILLENBERGER et al. (US 20170212781 A1), and further in view of Faibish et al. (US 7672981 B1) and Goniwada et al. (US 20170300318 A1).
Claims 7 and 15:
Antonopoulos in view of DILLENBERGER and Faibish discloses the limitations shown above.
Antonopoulos further discloses complex of scripts in a transaction. (See pages 122-123 and pages 134-137.)
Faibish discloses determining the processing costs of the tasks. (See col. 6, line 50 – col. 7, line 5.)
None of Antonopoulos, DILLENBERGER, and Faibish explicitly discloses wherein the processing cost for each transaction is based on a number of script operations in that transaction.
However, Goniwada discloses wherein the processing cost (i.e., level of complexity) for each a code group is based on a number of portions of code in that code group. (See paragraphs [0030]-[0033] and paragraph [0052].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, DILLENBERGER, and Faibish by the Goniwada disclosure. One of ordinary skill in the art would have been motivated to calculate the processing cost for each group based on a number of script operations, so that the transactions can be distributed and processed evenly among the processors based on the processing cost.

Claims 18 and 19:
Antonopoulos in view of DILLENBERGER and Faibish discloses the limitations shown above.
Antonopoulos further discloses complex of scripts in a transaction. (See pages 122-123 and pages 134-137.)
Faibish discloses determining the processing costs of the tasks. (See col. 6, line 50 – col. 7, line 5.)
None of Antonopoulos, DILLENBERGER, and Faibish explicitly discloses wherein the processing cost for each transaction is further based on a weighted sum of script operations, wherein each script operation has an associated weight based on its computational complexity.
However, Goniwada discloses wherein the processing cost (i.e., level of complexity) for each a code group is further based on a weighted sum of portions of code, wherein each portion of code has an associated weight based on its computational complexity. (See paragraphs [0030]-[0033] and paragraph [0052].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, DILLENBERGER, and Faibish by the Goniwada disclosure. One of ordinary skill in the art would have been motivated to calculate the processing cost for each group based on the weighted sum of the script operations, so that the transactions can be distributed and processed evenly among the processors based on the processing cost.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Anonymous, “Looking into forking the core wallet to use parallel computing to verify blocks,” discloses parallelizing block verification using multiple cores.
Nagarathnam et al. (US 11036765 B1) disclose fetching the data sets from each group utilizing a parallel computation engine including multiple partitioned processors, wherein each group is assigned to a partition of one of the multiple partitioned processors for processing.

THIS ACTION IS MADE FINAL. The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information at the Patent Center is available to registered users. To file and manage patent submissions with the  Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685    
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685